UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant’s; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of the issuer’s classes of common stock, as of the latest practicable date: Common stock, $1 par value, 76,424,095 shares outstanding at May 6, 2008 INTEGRYS ENERGY GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2008 CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 CONDENSED NOTES TO FINANCIAL STATEMENTS OF 7 - 36 Integrys Energy Group, Inc. and Subsidiaries Page Note 1 Financial Information 7 Note 2 Cash and Cash Equivalents 7 Note 3 Risk Management Activities 8 Note 4 Discontinued Operations 9 Note 5 Acquisitions and Sales of Assets 10 Note 6 Natural Gas in Storage 11 Note 7 Goodwill and Other Intangible Assets 12 Note 8 Short-Term Debt and Lines of Credit 13 Note 9 Long-Term Debt 14 Note 10 Asset Retirement Obligations 14 Note 11 Income Taxes 15 Note 12 Commitments and Contingencies 15 Note 13 Guarantees 23 Note 14 Employee Benefit Plans 24 Note 15 Stock-Based Compensation 25 Note 16 Comprehensive Income 27 Note 17 Common Equity 28 Note 18 Fair Value 29 Note 19 Regulatory Environment 32 Note 20 Segments of Business 34 Note 21 New Accounting Pronouncements 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 - 61 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 63 PART II. OTHER INFORMATION 64 Item 1. Legal Proceedings 64 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. Submission of Matters to a Vote of Security Holders 64 Item 5. Other Information 64 Item 6. Exhibits 64 Signature 65 EXHIBIT INDEX 66 12 Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Integrys Energy Group, Inc. Commonly Used Acronyms ATC American Transmission Company LLC EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission IBS Integrys Business Support, LLC ICC Illinois Commerce Commission ICE Intercontinental Exchange IRS United States Internal Revenue Service LIFO Last-in, first-out MERC Minnesota Energy Resources Corporation MGUC Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator MPSC Michigan Public Service Commission NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PEP Peoples Energy Production Company PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards UPPCO Upper Peninsula Power Company WDNR Wisconsin Department of Natural Resources WPSC Wisconsin Public Service Corporation -2- Forward-Looking Statements In this report, Integrys Energy Group and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although Integrys Energy Group and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct.Except to the extent required by the federal securities laws, Integrys Energy Group and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations, forward-looking statements included or incorporated in this report include, but are not limited to, statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report.Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2007, and as such may be amended or supplemented in Part II, Item 1A of this report. Other factors include: ● Unexpected costs and/or unexpected liabilities related to the PEC merger; ● Integrys Energy Group may be unable to achieve the forecasted synergies in connection with the PEC merger or it may take longer or cost more than expected to achieve these synergies; ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting Integrys Energy Group’s regulated businesses; ● The impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries and possible future initiatives to address concerns about global climate change, changes in environmental, tax, and other laws and regulations to which Integrys Energy Group and its subsidiaries are subject, as well as changes in the application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup and the contested case proceeding regarding the Weston 4 air permit; ● Resolution of audits or other tax disputes with the IRS and various state, local, and Canadian revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which our subsidiaries operate; ● Available sources and costs of fuels and purchased power; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political and legal developments, as well as economic conditions and its impact on customer demand, in the UnitedStates and Canada; ● Potential business strategies, including mergers, acquisitions, and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The impacts of changing financial market conditions, credit ratings, and interest rates on our financing efforts, and the risks associated with changing commodity prices (particularly natural gas and electricity); ● Weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by the registrant from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements. -3- PART 1.FINANCIAL INFORMATION Item 1.Financial Statements INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31 (Millions, except per share data) 2008 2007 Nonregulated revenue $ 2,412.3 $ 1,776.8 Utility revenue 1,576.9 969.8 Total revenues 3,989.2 2,746.6 Nonregulated cost of fuel, natural gas, and purchased power 2,284.5 1,663.7 Utility cost of fuel, natural gas, and purchased power 1,106.3 651.8 Operating and maintenance expense 286.6 186.7 Depreciation and amortization expense 51.2 40.2 Taxes other than income taxes 25.9 21.1 Operating income 234.7 183.1 Miscellaneous income 18.1 12.3 Interest expense (37.9 ) (36.4 ) Minority interest - 0.1 Other expense (19.8 ) (24.0 ) Income before taxes 214.9 159.1 Provision for income taxes 78.3 41.9 Income from continuing operations 136.6 117.2 Discontinued operations, net of tax - 23.0 Income before preferred stock dividends of subsidiary 136.6 140.2 Preferred stock dividends of subsidiary 0.8 0.8 Income available for common shareholders $ 135.8 $ 139.4 Average shares of common stock Basic 76.6 57.5 Diluted 76.8 57.8 Earnings per common share (basic) Income from continuing operations $ 1.77 $ 2.02 Discontinued operations, net of tax - $ 0.40 Earnings per common share (basic) $ 1.77 $ 2.42 Earnings per common share (diluted) Income from continuing operations $ 1.77 $ 2.01 Discontinued operations, net of tax - $ 0.40 Earnings per common share (diluted) $ 1.77 $ 2.41 Dividends per common share $ 0.670 $ 0.583 The accompanying condensed notes are an integral part of these statements. -4- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31 December 31 (Millions) 2008 2007 Assets Cash and cash equivalents $ 97.8 $ 41.2 Accounts receivable - net of reserves of $59.2 and $51.3, respectively 1,712.3 1,405.3 Accrued unbilled revenues 470.2 464.7 Inventories 494.7 663.4 Assets from risk management activities 1,811.7 840.7 Regulatory assets 123.6 141.7 Other current assets 111.5 169.3 Current assets 4,821.8 3,726.3 Property, plant, and equipment, net of accumulated depreciation of $2,616.1 and $2,602.2, respectively 4,470.8 4,463.8 Regulatory assets 1,081.1 1,102.3 Assets from risk management activities 517.1 459.3 Goodwill 948.0 948.3 Pension assets 100.9 101.4 Other 439.2 433.0 Total assets $ 12,378.9 $ 11,234.4 Liabilities and Shareholders' Equity Short-term debt $ 126.8 $ 468.2 Current portion of long-term debt 57.7 55.2 Accounts payable 1,602.5 1,331.8 Liabilities from risk management activities 1,687.1 813.5 Regulatory liabilities 93.2 77.9 Deferred income taxes 30.3 13.9 Temporary LIFO liquidation credit 267.9 - Other current liabilities 380.9 487.7 Current liabilities 4,246.4 3,248.2 Long-term debt 2,263.4 2,265.1 Deferred income taxes 474.3 494.4 Deferred investment tax credits 38.0 38.3 Regulatory liabilities 306.2 292.4 Environmental remediation liabilities 707.1 705.6 Pension and postretirement benefit obligations 255.8 247.9 Liabilities from risk management activities 417.7 372.0 Asset retirement obligations 142.2 140.2 Other 158.3 143.4 Long-term liabilities 4,763.0 4,699.3 Commitments and contingencies Preferred stock of subsidiary with no mandatory redemption 51.1 51.1 Common stock equity 3,318.4 3,235.8 Total liabilities and shareholders' equity $ 12,378.9 $ 11,234.4 The accompanying condensed notes are an integral part of these statements. -5- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OFCASH FLOWS (Unaudited) Three Months Ended March 31 (Millions) 2008 2007 Operating Activities Income before preferred stock dividends of subsidiary $ 136.6 $ 140.2 Adjustments to reconcile net income to net cash provided by operating activities Discontinued operations, net of tax - (23.0 ) Depreciation and amortization expense 51.2 40.2 Refund of non-qualified decommissioning trust (0.2 ) (13.6 ) Recovery of MISO Day 2 expenses 7.4 1.7 Recoveries and refunds of other regulatory assets and liabilities 12.4 11.5 Amortization of nonregulated customer contract intangibles 5.1 6.7 Unrealized gains on nonregulated energy contracts (59.0 ) (54.6 ) Pension and postretirement expense 14.1 16.1 Deferred income taxes and investment tax credit 1.4 8.1 Gains due to settlement of contracts pursuant to the merger with PEC - (4.0 ) Loss on sale of propery, plant and equipment 2.1 0.1 Equity income, net of dividends (2.9 ) (0.2 ) Other 37.4 9.3 Changes in working capital Receivables, net (299.7 ) 146.8 Inventories 210.7 104.4 Other current assets 17.8 39.0 Accounts payable 244.6 (142.2 ) Temporary LIFO liquidation credit 267.9 177.4 Other current liabilities (158.1 ) (148.3 ) Net cash provided by operating activities 488.8 315.6 Investing Activities Capital expenditures (68.9 ) (57.6 ) Purchase of equity investments and other acquisitions (5.4 ) (16.6 ) Cash paid for transaction costs pursuant to the PEC merger - (5.4 ) Acquisition of natural gas operations in Michigan and Minnesota - 1.7 Restricted cash for repayment of long-term debt - 22.0 Transmission interconnection (16.7 ) (13.6 ) Other 0.1 0.8 Net cash used for investing activities (90.9 ) (68.7 ) Financing Activities Short-term debt, net (341.4 ) (232.1 ) Gas loans, net 53.2 37.7 Repayment of long-term debt - (22.0 ) Payment of dividends Preferred stock (0.8 ) (0.8 ) Common stock (51.0 ) (27.1 ) Issuance of common stock - 11.9 Other (1.3 ) 1.1 Net cash used for financing activities (341.3 ) (231.3 ) Change in cash and cash equivalents - continuing operations 56.6 15.6 Change in cash and cash equivalents - discontinued operations Net cash provided by operating activities - 10.3 Net cash provided by investing activities - 8.2 Change in cash and cash equivalents 56.6 34.1 Cash and cash equivalents at beginning of period 41.2 23.2 Cash and cash equivalents at end of period $ 97.8 $ 57.3 The accompanying condensed notes are an integral part of these statements. -6- INTEGRYS ENERGY GROUP, INC AND SUBSIDIARIES CONDENSED NOTES TO FINANCIAL STATEMENTS March31, 2008 NOTE 1FINANCIAL INFORMATION We have prepared the Condensed Consolidated Financial Statements of Integrys Energy Group, Inc. under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and note disclosures normally included in our annual audited financial statements.These condensed financial statements should be read along with the audited financial statements included in our Annual Report on Form 10-K for the year ended December31, 2007. Mergers and Acquisitions Effective February 21, 2007, the PEC merger was completed, and the assets and liabilities, results of operations, and cash flows of PEC were included in Integrys Energy Group's Condensed Consolidated Financial Statements beginning February 22, 2007.See Note5,"Acquisitions and Sales of Assets," for more information. Dispositions PEP's results of operations and cash flows were recorded as discontinued operations for the first quarter of 2007.The sale of PEP was completed in September 2007.Refer to Note 4, "Discontinued Operations," for more information. WPSNiagara Generation, LLC's (Niagara's) results of operations and cash flows were classified as discontinued operations for the first quarter of 2007.The sale of Niagara was completed in January2007.Refer to Note 4, "Discontinued Operations," for more information. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the Integrys Energy Group Condensed Consolidated Statements of Cash Flows: Three Months Ended March31 (Millions) 2008 2007 Cash paid for interest $ 29.3 $ 17.6 Cash paid for income taxes $ 31.1 $ 7.2 -7- Significant non-cash transactions were as follows: Three Months Ended March31 (Millions) 2008 2007 Weston 4 construction costs funded through accounts payable $ 22.6 $ 29.9 Equity issued for net assets acquired in PEC merger - 1,559.3 Transaction costs related to the PEC merger funded throughother current liabilities - 8.1 Realized gain on settlement of contracts due to PEC merger - 4.0 NOTE 3RISK MANAGEMENT ACTIVITIES The following table shows Integrys Energy Group's assets and liabilities from risk management activities as of March31, 2008, and December31, 2007: Assets Liabilities (Millions) March31, 2008 December31, 2007 March31, 2008 December31, 2007 Utility Segments Commodity contracts $ 353.4 $ 8.2 $ 283.3 $ 30.4 Financial transmission rights 3.6 13.4 3.0 4.4 Cash flow hedges – commoditycontracts 1.2 - - 0.3 Nonregulated Segments Non-hedge derivatives 1,929.9 1,241.4 1,763.3 1,125.7 Fair value hedges Commodity contracts - 7.4 3.3 2.0 Interest rate swaps 2.1 - - 0.3 Cash flow hedges Commodity contracts 38.6 29.6 46.1 18.3 Interest rate swaps - - 5.8 4.1 Total $ 2,328.8 $ 1,300.0 $ 2,104.8 $ 1,185.5 Balance Sheet Presentation Current $ 1,811.7 $ 840.7 $ 1,687.1 $ 813.5 Long-term 517.1 459.3 417.7 372.0 Total $ 2,328.8 $ 1,300.0 $ 2,104.8 $ 1,185.5 Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. Utility Segments Derivative instruments at the utilities are entered into in accordance with the terms of the risk management policies approved by Integrys Energy Group's Board of Directors and, if applicable, by the respective regulators.For most energy-related physical and financial derivatives in our regulated operations, our regulators allow the effects of mark-to-market accounting to be deferred as regulatory assets and liabilities.Management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be collected from or refunded to customers. The derivatives listed in the above table as "commodity contracts" include a limited number of natural gas purchase contracts as well as financial derivative contracts (NYMEX futures and options) used by both the electric and natural gas utility segments to mitigate the risk associated with the market price volatility of natural gas.The electric utility segment also uses financial instruments to manage transmission congestion costs, which are shown in the above table as "financial transmission rights." -8- Nonregulated Segments The derivatives in the nonregulated segments not designated as hedges under generally accepted accounting principles are primarily commodity contracts used to manage price risk associated with natural gas and electric energy purchase and sale activities and foreign currency contracts used to manage foreign currency exposure related to Integrys Energy Services' Canadian operations.Changes in the fair value of non-hedge derivatives are recognized currently in earnings. Integrys Energy Group's nonregulated segments also enter into commodity derivative contracts that are designated as either fair value or cash flow hedges.Integrys Energy Services uses fair value hedges to mitigate the risk of changes in the price of natural gas held in storage.The changes in the fair value of these hedges are recognized currently in earnings, as are the changes in fair value of the hedged items.Fair value hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income was not significant for the three months ended March31, 2008, and 2007. Changes in the difference between the spot and forward prices of natural gas were excluded from the assessment of hedge effectiveness and reported directly in nonregulated revenue.The amount excluded was a pre-tax gain of $4.2million during the three months ended March31, 2008, and was not significant during the three months ended March31, 2007. Commodity contracts that are designated as cash flow hedges extend through December2011,and are used to mitigate the risk of cash flow variability associated with future purchases and sales of natural gas and electricity.To the extent they are effective, the changes in the values of these contracts are included in other comprehensive income, net of taxes.Cash flow hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income related to commodity contracts was not significant for the three months ended March31, 2008, and was a pre-tax loss of $6.0million for the three months ended March31, 2007.When testing for effectiveness, no portion of the derivative instruments was excluded.Amounts recorded in other comprehensive income related to these cash flow hedges will be recognized in earnings when the hedged transactions occur, which is typically as the related contracts are settled, or if it is probable that the hedged transaction will not occur.During the three months ended March31, 2008, and 2007, the amounts reclassified from other comprehensive income into earnings as a result of the discontinuance of cash flow hedge accounting for certain hedge transactions were not significant.In the next 12months, subject to changes in market prices of natural gas and electricity, we expect that a pre-tax gain of $18.6million will be recognized in earnings as the hedged transactions occur.We expect this amount to be substantially offset by settlement of the related nonderivative contracts that are being hedged. NOTE 4DISCONTINUED OPERATIONS PEP In September2007, Integrys Energy Group completed the sale of PEP, its oil and natural gas production subsidiary acquired in the merger with PEC, for $869.2million, net of certain post-closing adjustments. The following table shows a summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income related to PEP from the date of the PEC merger through March31,2007: (Millions) Nonregulated revenue $ 18.2 Operating and maintenance expense 4.0 Taxes other than income taxes 1.5 Income before taxes 12.7 Provision for income taxes 4.5 Discontinued operations, net of tax $ 8.2 -9- It is Integrys Energy Group's policy to not allocate interest to discontinued operations unless the asset group being sold has external debt obligations.PEP did not have external debt obligations. Niagara In January2007, Integrys Energy Services completed the sale of Niagara for approximately $31million.This facility was a merchant generation facility and sold power on a wholesale basis when market conditions were economically favorable.The gain recorded in the first quarter of 2007 was $24.6million ($14.8million after-tax), and was included as a component of discontinued operations. The following table shows a summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income related to Niagara for the three months ended March31,2007: (Millions) Nonregulated revenue $ 1.5 Nonregulated cost of fuel, natural gas, and purchased power 1.0 Operating and maintenance expense 0.5 Gain on Niagara sale (24.6 ) Income before taxes 24.6 Provision for income taxes 9.8 Discontinued operations, net of tax $ 14.8 No interest expense was allocated to discontinued operations as Niagara did not have any external debt obligations. NOTE 5ACQUISITIONS AND SALES OF ASSETS PEC Merger Effective February 21, 2007, the PEC merger was completed.The merger was accounted for under the purchase method of accounting, with Integrys Energy Group as the acquirer.In the merger, shareholders of PEC received 0.825 shares of Integrys Energy Group common stock, $1 par value, for each share of PEC common stock, no par value, which they held immediately prior to the merger.The total purchase price was approximately $1.6 billion.The results of operations attributable to PEC are included in the Condensed Consolidated Financial Statements for the quarter ended March31, 2008, and for the period from February 22, 2007, through March31, 2007. The purchase price was allocated based on the estimated fair market value of the assets acquired and liabilities assumed.The excess of the purchase price over the estimated fair values of the tangible net assets acquired was allocated to identifiable intangible assets, with the remainder allocated to goodwill.Adjustments made to the purchase price allocation during the first quarter of 2008, which were not significant, related to income taxes. In order to achieve Integrys Energy Group's anticipated merger synergies, a restructuring plan was implemented, which included a process to eliminate duplicative jobs within Integrys Energy Group.Costs associated with the merger-related involuntary termination of employees at PEC (the acquired company) were recognized as a liability assumed in the merger and included in the purchase price allocation.The following table summarizes the activity related to these specific costs for the three months ended March31, 2008.These costs were not significant for the period February 22, 2007, through March31,2007. -10- (Millions) Three Months Ended March31, 2008 Accrued employee severance costs at beginning of period $ 1.3 Adjustments to accrual - Cash payments (0.5 ) Accrued employee severance costs at end of period $ 0.8 Costs related to the involuntary termination of the acquirer's employees are expensed following the guidance of SFAS No. 146, "Accounting for Costs Associated with Exit or Disposal Activities."Costs associated with the relocation or voluntary termination of employees are expensed in accordance with SFAS No. 88, "Employers' Accounting for Settlements and Curtailments of Defined Benefit Pension Plans and for Termination Benefits."The activity related to costs incurred under SFAS No. 146 and SFAS No.88 are shown in the table below; there were no costs incurred for the period February 22, 2007, through March31, 2007. (Millions) Three Months Ended March31, 2008 Accrued employee severance costs at beginning of period $ 4.8 Severance expense recorded 0.5 Cash payments (1.8 ) Accrued employee severance costs at end of period $ 3.5 Supplemental Pro Forma information The following table shows pro forma results of operations for Integrys Energy Group for the quarter ended March31, 2007, as if the acquisition of PEC had been completed at January1,2007.Pro forma results are presented for informational purposes only and are not necessarily indicative of what the actual results would have been had the acquisitions actually occurred on January1,2007. (Millions, except per share amounts) Total revenues $ 3,451.9 Income from continuing operations $ 147.3 Income available for common shareholders $ 171.5 Basic earnings per share – continuing operations $ 1.93 Basic earnings per share $ 2.26 Diluted earnings per share – continuing operations $ 1.92 Diluted earnings per share $ 2.25 NOTE 6 NATURAL GAS IN STORAGE PGL and NSG price natural gas storage injections at the calendar year average of the cost of natural gas supply purchased.Withdrawals from storage are priced on the LIFO cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of natural gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit.Due to seasonality requirements, PGL and NSG expect interim reductions in LIFO layers to be replenished by year-end. -11- NOTE 7GOODWILL AND OTHER INTANGIBLE ASSETS The following table shows goodwill recorded by Integrys Energy Group as of March31, 2008, and December31, 2007: (Millions) March31, 2008 December31, 2007 Natural Gas Utility segment $ 936.6 $ 936.8 Integrys Energy Services 11.4 11.5 Total goodwill by segment $ 948.0 $ 948.3 Integrys Energy Group had the following changes to the carrying amount of goodwill for the three months ended March31, 2008: (Millions) Goodwill recorded at December31, 2007 $ 948.3 Adjustments to PEC purchase price allocation related to income taxes (0.3 ) Goodwill recorded at March31, 2008 $ 948.0 Identifiable intangible assets other than goodwill are included as a component of other assets within the Condensed Consolidated Balance Sheets as listed below. (Millions) March31, 2008 December31, 2007 Asset Class Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Customer-related(1) $ 32.6 $ (10.5 ) $ 22.1 $ 32.6 $ (9.3 ) $ 23.3 Natural gas and electric contract assets(2) 60.1 (41.7 ) 18.4 (3) 60.1 (34.1 ) 26.0 (3) Natural gas and electric contract liabilities(2) (33.6 ) 15.5 (18.1 )(4) (33.6 ) 13.1 (20.5 )(4) Emission allowances(5) 2.3 - 2.3 2.4 (0.2 ) 2.2 Other 4.8 (1.1 ) 3.7 3.8 (1.2 ) 2.6 Total $ 66.2 $ (37.8 ) $ 28.4 $ 65.3 $ (31.7 ) $ 33.6 (1) Includes customer relationship assets associated with both PEC's former nonregulated retail natural gas and electric operations and MERC's non-utility home services business. The remaining weighted-average amortization period for customer-related intangible assets is approximately 8 years. (2) Represents the fair value of certain PEC natural gas and electric customer contracts acquired in the merger that were not considered to be derivative instruments, and as a result, were recorded as intangible assets. (3) Consists of both short-term and long-term intangible assets related to customer contracts in the amount of $14.3million and $4.1million, respectively, which have a weighted average amortization period of 1.2 years. (4) Consists of both short-term and long-term intangible liabilities related to customer contracts in the amount of $7.8million and $10.3million, respectively, which have a weighted average amortization period of 2.7 years. (5) Emission allowances do not have a contractual term or expiration date. Intangible asset amortization expense for all intangibles (except for the natural gas and electric contracts, which are discussed below), in the aggregate, for the three months ended March31, 2008, and 2007, was $1.4million and $1.0million, respectively. -12- Amortization expense for the next five fiscal years is estimated to be: (Millions) For nine months ending December31, 2008 $ 4.0 For year ending December31, 2009 4.3 For year ending December31, 2010 3.7 For year ending December31, 2011 3.1 For year ending December31, 2012 2.1 The effect of purchase accounting related to natural gas and electric contracts is recorded as a component of nonregulated fuel, natural gas, and purchased power and is not included in the table above.Amortization of these contracts for the three months ended March31, 2008, resulted in an increase to nonregulated fuel, natural gas, and purchased power in the amount of $5.2million.Amortization of these contracts for the remaining nine months of 2008 is anticipated to increase nonregulated cost of fuel, natural gas, and purchased power by $8.2million.Amortization of these contracts is anticipated to decrease nonregulated cost of fuel, natural gas, and purchased power by $2.9million in 2009, $2.7million in 2010, $2.0million in 2011, and $0.3million in 2012. NOTE 8SHORT-TERM DEBT AND LINES OF CREDIT Integrys Energy Group's short-term borrowings consist of sales of commercial paper backed by unsecured revolving credit facilities (discussed below), as well as short-term notes. (Millions, except percentages) March31, 2008 December31, 2007 Commercial paper outstanding $ 116.8 $ 308.2 Average discount rate on outstanding commercial paper 3.33 % 5.51 % Short-term notes payable outstanding $ 10.0 $ 160.0 Average interest rate on short-term notes payable 3.04 % 3.66 % The commercial paper at March31, 2008, had varying maturity dates ranging from April 1, 2008, through April 3, 2008. Integrys Energy Group manages its liquidity by maintaining adequate external financing commitments.The information in the table below relates to Integrys Energy Group's short-term debt and lines of credit. (Millions) Maturity March31, 2008 December31, 2007 Credit agreements and revolving notes Revolving credit facility (Integrys Energy Group) 06/02/10 $ 500.0 $ 500.0 Revolving credit facility (Integrys Energy Group) 06/09/11 500.0 500.0 Revolving credit facility (WPSC)(1) 06/02/10 115.0 115.0 Revolving credit facility (PEC)(2) 06/13/11 400.0 400.0 Revolving credit facility (PGL)(3) 07/12/10 250.0 250.0 Revolving credit facility (Integrys Energy Services)(4) 04/18/08 150.0 150.0 Revolving short-term notes payable(WPSC)(5) 05/13/08 10.0 10.0 Uncommitted secured cross-exchange agreement(Integrys Energy Services) (6) 04/15/08 25.0 25.0 Total short-term credit capacity 1,950.0 1,950.0 Less: Uncollateralized portion of gross margin credit agreement 19.2 10.8 Letters of credit issued inside credit facilities 159.2 138.9 Loans outstanding under the credit agreements 10.0 160.0 Commercial paper outstanding 116.8 308.2 Accrued interest or original discount on outstanding commercial paper - 0.5 Available capacity under existing agreements $ 1,644.8 $ 1,331.6 (1) Provides support for WPSC's commercial paper borrowing program. -13- (2) Borrowings under this agreement are guaranteed by Integrys Energy Group. (3) Provides support for PGL's seasonal commercial paper borrowing program. (4) This facility matured in April 2008, at which time the available borrowing capacity under the facility was increased to $175.0million and its maturity date was extended to April 08, 2009.Borrowings under this agreement are guaranteed by Integrys Energy Group. (5) Facility is renewed every six months. (6) This facility matured in April 2008, at which time the facility was renewed and the maturity date was extended to April 14, 2009. NOTE 9LONG-TERM DEBT (Millions) March31, 2008 December31, 2007 WPSC $ 747.1 $ 747.1 UPPCO 12.6 12.6 PEC 327.1 325.3 PGL(1),(2) 502.0 502.0 NSG 69.0 69.1 Integrys Energy Group 550.0 550.0 Unsecured term loan due 2010 – Integrys Energy Group 65.6 65.6 Term loans – nonrecourse, collateralized by nonregulated assets 10.5 10.5 Integrys Energy Services' loan 0.1 0.1 Other term loan 27.0 27.0 Senior secured note 1.7 1.7 Total 2,312.7 2,311.0 Unamortized discount and premium on bonds and debt 8.4 9.3 Total debt 2,321.1 2,320.3 Less current portion (1),(2) (57.7 ) (55.2 ) Total long-term debt $ 2,263.4 $ 2,265.1 (1) PGL has outstanding $51.0million of Adjustable Rate, Series OO bonds, due October 1, 2037, which are currently in a 35-day Auction Rate Mode (the interest rate is reset every 35 days through an auction process).The weighted-average interest rate for the period beginning January 1, 2008, and ending March31, 2008, was 5.384% for these bonds.On April 17, 2008, PGL completed the purchase of $51.0million of Illinois Development Finance Authority Series 2003D Bonds, due October 1, 2037, and backed by PGL Series PP bonds.Upon repurchase, the Auction Rate Mode was converted from a 35-day mode to a weekly mode.This transaction was treated as a repurchase of the Series PP bonds by PGL.As a result, the Series PP bonds were classified as current portion of long-term debt at March 31, 2008.The Company intends to hold the bonds while it continues to monitor the tax-exempt market and assess potential remarketing or refinancing opportunities.The weighted-average interest rate for the Series PP bonds was 5.075% for the period beginning January1, 2008, and ending March31, 2008. (2) On February 1, 2008, the interest rate on the $50.0million 3.05% Series LL first mortgage bonds at PGL, which support the Illinois Development Finance Authority Adjustable-Rate Gas Supply Refunding Revenue Bonds, Series 2003B, was established at a term rate through January 31, 2012 at 3.75%, adjustable after February1,2012.These bonds were subject to a mandatory tender for purchase for remarketing on February1, 2008, and, as a result, were presented as current portion of long-term debt on Integrys Energy Group's Consolidated Balance Sheets at December31, 2007.These bonds were included as long-term debt in the March 31, 2008 Condensed Consolidated Balance Sheet. NOTE 10ASSET RETIREMENT OBLIGATIONS The following table shows changes to the asset retirement obligations of Integrys Energy Group through March31, 2008. -14- (Millions) Utilities Integrys Energy Services Total Asset retirement obligations at December31, 2007 $ 139.5 $ 0.7 $ 140.2 Accretion 2.0 - 2.0 Asset retirement obligations at March31, 2008 $ 141.5 $ 0.7 $ 142.2 NOTE 11INCOME TAXES Integrys Energy Group’s effective tax rates for the three months ended March 31, 2008 and March 31, 2007, were 36.4% and 26.3%, respectively.Integrys Energy Group's provision for income taxes was calculated in accordance with Accounting Principles BoardOpinion No.28, "Interim Financial Reporting."Accordingly, our interim effective tax rate reflects our projected annual effective tax rate.The effective tax rate for the three months ended March 31, 2008 differed from the federal tax rate of 35%, primarily due to state income taxes and the impact of certain permanent book to tax return differences related to employee benefits and certain capital expenditures.The effective tax rate for the three months ended March 31, 2007, differed from the federal tax rate of 35%, primarily due to the effects of Section 29/45K federal tax credits related to Integrys Energy Services' ownership in a synthetic fuel production facility, and state income taxes.Section 29/45K of the Internal Revenue Code, which provided for Section 29/45K federal tax credits from the production and sale of synthetic fuel expired effective December 31, 2007. For the quarter ended March 31, 2008, the liability for uncertain tax positions decreased by $3.5 million.This decrease resulted primarily from the settlement of certain matters with the IRS related to uncertain tax positions for tax years 1999 through 2003. NOTE 12COMMITMENTS AND CONTINGENCIES Commodity Purchase Obligations and Purchase Order Commitments Integrys Energy Group routinely enters into long-term purchase and sale commitments that have various quantity requirements and durations.The regulated natural gas utilities have obligations to sell natural gas to their customers, and the regulated electric utilities have obligations to distribute and sell electricity to their customers.The utilities expect to recover costs related to these obligations in future customer rates.Additionally, the majority of the energy supply contracts entered into by our nonregulated segment, Integrys Energy Services, are to meet its obligations to deliver energy to customers. The obligations described below are as of March31, 2008. ● The electric utility segment has obligations related to coal supply and transportation that extend through 2016 and total $582.5million, obligations of $1.2 billion for either capacity or energy related to purchased power that extend through 2016, and obligations for other commodities totaling $12.6million, which extend through 2012. ● The natural gas utility segment has obligations related to natural gas supply and transportation contracts totaling $940.3million, some of which extend through 2019. ● Integrys Energy Services has obligations related to energy supply contracts that extend through 2018 and total $4.9billion.The majority of these obligations end by 2010, with obligations totaling $315.7million extending beyond 2011. ● Integrys Energy Group also has commitments in the form of purchase orders issued to various vendors, which totaled $543.6million.A significant portion of these commitments relate to large construction projects. -15- Environmental EPA Section 114 Request In 2000, WPSC received a request from the EPA under Section114 of the Clean Air Act, seeking information related to work performed on the coal-fired boilers located at WPSC's Pulliam and Westonelectric generation stations.WPSC filed a response with the EPA in early 2001. In May 2002, WPSC received a follow-up request from the EPA seeking additional information regarding specific boiler-related work performed on Pulliam Units 3, 5, and 7, as well as information on WPSC's life extension program for Pulliam Units 3-8 and WestonUnits 1 and 2.WPSC filed a final response to the EPA's follow-up request in June 2002. In 2000 and 2002, Wisconsin Power and Light Company (WP&L) received a similar series of EPA information requests relating to work performed on certain coal-fired boilers and related equipment at the Columbia generation station (a facility located in Portage, Wisconsin, jointly owned by WP&L, Madison Gas and Electric Company, and WPSC).WP&L is the operator of the plant and is responsible for responding to governmental inquiries relating to the operation of the facility.WP&L filed its response for the Columbia facility in July 2002. Depending upon the results of the EPA's review of the information provided by WPSC and WP&L, the EPA may perform any of the following: ● issue notices of violation, (NOV) asserting that a violation of the Clean Air Act occurred, ● seek additional information from WPSC, WP&L, and/or third parties who have information relating to the boilers, and/or ● close out the investigation. To date, the EPA has not responded to the 2001 and 2002 filings made by WPSC and WP&L.However, in March2008, a data request was received from the EPA seeking information related to operations and projects for the Pulliam and Weston coal-fired boilers from January 2000 to the present.WPSC has submitted its response.In addition, under the Clean Air Act, citizen groups may pursue a claim.WPSC has no notice of such a claim based on the information submitted to the EPA. In response to the EPA's Clean Air Act enforcement initiative, several utilities elected to settle with the EPA, while others are in litigation.The fines and penalties (including the cost of supplemental environmental projects) associated with settlements involving comparably-sized facilities range between $7million and $30million.The regulatory interpretations upon which the lawsuits or settlements are based may change based on future court decisions of the pending litigations. If the federal government brings a claim against WPSC and if it were determined by a court that historic projects at WPSC's Pulliam and Westonplants required either a state or federal Clean Air Act permit, WPSC may, under the applicable statutes, be required to: ● shut down any unit found to be operating in non-compliance, ● install additional pollution control equipment, ● pay a fine, and/or ● pay a fine and conduct a supplemental environmental project in order to resolve any such claim. -16- Pulliam Air Notice of Violation In September2007, a NOV was issued to WPSC by the WDNR alleging various violations of the Pulliam facility's Title V permit, primarily pertaining to certain recordkeeping and monitoring requirements.WPSC met with the WDNR in November 2007 to discuss and attempt to resolve the matters identified in the NOV, and subsequently submitted additional information pursuant to the WDNR’s request.While not finally confirmed by the WDNR, it is WPSC’s understanding that this issue is essentially resolved. Weston4 Air Permit In November 2004, the Sierra Club filed a petition with the WDNR under Section285.61 of the Wisconsin Statutes, seeking a contested case hearing on the construction permit issued for the Weston4 generation station, which is a necessary predicate to plant construction under the pertinent air emission regulations (hereinafter referred to as the "Weston 4 air permit").In February 2006, the administrative law judge affirmed the Weston4 air permit with changes to the emission limits for sulfur dioxide and nitrogen oxide from the coal-fired boiler and particulate from the cooling tower.The changes, which were implemented by the WDNR in a revised permit issued on March28, 2007, set limits that are more stringent than those originally set by the WDNR (hereinafter referred to as the "March28, 2007 permit language"). On April 27, 2007, the Sierra Club filed a second petition requesting a contested case hearing regarding the March28, 2007 permit language, which was granted by the WDNR.Both parties subsequently moved for summary judgment.In a decision issued on November 8, 2007, the administrative law judge granted WPSC’s motion for summary judgment in that proceeding, upholding the March28, 2007 permit language.The Sierra Club filed petitions with the Dane County Circuit Court on April 27, 2007, and November 14, 2007, for judicial review of the Weston 4 air permit and the underlying proceedings before the administrative law judge.These two judicial review proceedings were consolidated by the court, and the parties are currently briefing the issues. These activities did not stay the construction of the Weston 4 facility or the administrative law judge's decision on the Weston 4 air permit.WPSC believes that it has substantial defenses to the Sierra Club's challenges.Until the Sierra Club's challenge is finally resolved, Integrys Energy Group will not be able to make a final determination of the probable cost impact, if any, of compliance with any changes to the Weston 4 air permit on its future costs. WestonOperating Permits In July 2005 and February 2006, NOVs were issued to WPSC by the WDNR alleging various violations of the operating permit requirements applicable to the then existing Weston facility.Subsequently, by letter dated April 11, 2007, the WDNR referred the matters set forth in the NOVs to the Wisconsin Attorney General’s office.The referral letter alleged that the Weston facility was not in compliance with the following provisions of the facility’s Title V operating permit:(i) limitations on the sulfur content of the fuel oil stored at the Weston facility; (ii) the carbon monoxide and nitrogen oxide limits for certain of the facility’s combustion turbines; (iii) the particulate matter emission limits applicable to the coal handling equipment; (iv) opacity monitoring requirements; and (v) a requirement to conduct an elemental metals analysis.WPSC is negotiating with the Wisconsin Attorney General's office to resolve the matters. In early November 2006, it came to the attention of WPSC that previous ambient air quality computer modeling done by the WDNR for the Weston facility (and other nearby air sources) did not take into account the emissions from the existing Weston 3 facility for purposes of evaluating air quality increment consumption under the required Prevention of Significant Deterioration.WPSC believes it has undertaken and completed corrective measures to address any identified modeling issues and anticipates issuance of a revised Title V permit in the near future that will resolve this issue.Integrys Energy Group currently is not able to make a final determination of the probable cost impact of this issue, if any. -17- Mercury and Interstate Air Quality Rules Mercury In October 2004, the mercury emission control rule became effective in Wisconsin (Chapter NR 446), requiring WPSC to control annual system mercury emissions in phases with the first phase beginning in 2008.In this phase, the annual mercury emissions are capped at the average annual system mercury emissions for the period 2002 through 2004.The next phase will run from 2010 through 2014 and require a 40% reduction from average annual 2002 through 2004 mercury input amounts.After 2015, a 75% reduction is required with a goal of an 80% reduction by 2018.Chapter NR 446 applies to existing units.Weston 4 installed mercury control technology, which will achieve a mercury emission rate that meets the permit limit for mercury. The State of Wisconsin has recently developed a revised draft rule to Chapter NR 446 that requires a 40% reduction from the 2002 through 2004 baseline beginning January 1, 2010 through the end of 2014.Beginning in 2015, electric generating units above 150 megawatts will be required to reduce emissions by 90% and electric generating units above 25 megawatts but less than 150 megawatts must reduce their mercury emissions to a level defined as Best Available Control Technology.WPSC estimates capital costs of approximately $22million for phase one, which includes estimates for both wholly-owned and jointly-owned plants, to achieve the proposed reductions in the State's revised draft rule which has not been finalized.These costs may change based on the requirements of the final rule.The capital costs are expected to be recovered in a future rate case.In May 2008, a group of industry stakeholders filed suit, claiming that the WDNR’s mercury rulemaking process violates a state statute.The outcome of this challenge is uncertain. Although a federal mercury control and monitoring rule was promulgated in 2005 by the EPA, the State of Wisconsin filed suit along with other states in opposition of the rule.On February 8, 2008, the U.S. Court of Appeals for the District of Columbia Circuit ruled in favor of the petitioners and vacated the federal rule.In March2008, the EPA appealed the ruling by the court, which remains under review at this time. Sulfur Dioxide and Nitrogen Oxide The EPA finalized the Clean Air Interstate Rule (formerly known as the Interstate Air Quality Rule), which will reduce sulfur dioxide and nitrogen oxide emissions from utility boilers located in 29 states, including Wisconsin, Michigan, Pennsylvania, and New York.The final Clean Air Interstate Rule requires reduction of sulfur dioxide and nitrogen oxide emissions in two phases.The first phase requires about a 50% reduction beginning in 2009 for nitrogen oxide and beginning in 2010 for sulfur dioxide.The second phase begins in 2015 for both pollutants and requires about a 65% reduction in emissions.The rule allows the State of Wisconsin to either require utilities located in the state to participate in the EPA's interstate cap and trade program or meet the state's emission budget for sulfur dioxide and nitrogen oxide through measures to be determined by the state.Wisconsin's rule, which incorporates the cap and trade approach, has completed the state legislative review and has been forwarded to the EPA for final review. Currently, WPSC is evaluating a number of options that include using the cap and trade program and/or installing controls.For planning purposes, it is assumed that additional sulfur dioxide and nitrogen oxide controls will be needed on existing units or the existing units will need to be converted to natural gas by 2015.The installation of any controls and/or any conversion to natural gas will need to be scheduled as part of WPSC's long-term maintenance plan for its existing units.As such, controls or conversions may need to take place before 2015.On a preliminary basis and assuming controls or conversion are required, WPSC estimates capital costs of $553million, which includes estimates for both wholly-owned and jointly-owned plants, in order to meet an assumed 2015 compliance date.This estimate is based on costs of current control technology and current information regarding the final state and federal rules.The capital costs are anticipated to be recovered in a future rate case. -18- Manufactured Gas Plant Remediation Integrys Energy Group's natural gas utilities, their predecessors, and certain former affiliates operated facilities in the past at multiple sites for the purpose of manufacturing and storing manufactured gas, and as such, are responsible for the environmental impacts at 55 manufactured gas plant sites located in Wisconsin, Michigan, and Illinois.All are former regulated utility sites, and as such, are being remediated, with costs charged to existing ratepayers at WPSC, MGUC, PGL, and NSG.Nine of these sites have been transferred to the EPA Superfund Alternative Sites Program, and 11 sites have been transferred to the EPA’s Superfund Removal Program, with the intent of being transferred to the EPA Superfund Alternative Sites Program.Integrys Energy Group estimated and accrued for $707.1million of future undiscounted investigation and cleanup costs as of March31, 2008.Integrys Energy Group has recorded a net regulatory asset of $741.4million related to the recovery of both unrecovered expenditures and estimated future expenditures as of March31, 2008.Integrys Energy Group has received $52.6million in insurance recoveries as of March31, 2008, which were recorded as a reduction to the regulatory assets. The natural gas utilities are coordinating the investigation and the cleanup of the manufactured gas plant sites under what is called a "multi-site" program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. The EPA has identified NSG as a potentially responsible party (PRP) under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (CERCLA), at the Waukegan Coke Plant Site located in Waukegan, Illinois (Waukegan Site).The Waukegan Site is part of the Outboard Marine Corporation (OMC) Superfund Site.The EPA also identified OMC, General Motors Corporation, and certain other parties as PRPs at the Waukegan Site.NSG and the other PRPs are parties to a consent decree that requires NSG and General Motors, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27million (in the form of certain defined net worth levels which NSG has met).The soil component of the remedial action was completed in August 2005.The final design for the groundwater component of the remedial action has been completed, and construction of the groundwater treatment plan has commenced.The EPA has agreed to reduce the financial assurance requirement to $21million to reflect completion of the soil component of the remedial action. With respect to portions of certain sites in the City of Chicago (Chicago), PGL received demands from site owners and others asserting standing regarding the investigation or remediation of their parcels. Some of these demands seek to require PGL to perform extensive investigations or remediations. These demands include notice letters sent to PGL by River Village West.In April 2005, River Village West filed suit against PGL in the United States District Court for the Northern District of Illinois under Resource Conservation and Recovery Act (RCRA). The suit, River Village West LLC et al. v. The Peoples Gas Light and Coke Company, No. 05-C-2103 (N.D. Ill. 2005) (RVW II), seeks an order directing PGL to remediate three former sites: the former South Station, the former Throop Street Station and the former Hough Place Station. In August 2006, a member of River Village West individually filed suit against PGL in the United States District Court for the Northern District of Illinois under the RCRA.The suit, Thomas A. Snitzer v. The Peoples Gas Light and Coke Company, No. 06-C-4465 (N.D. III. 2006) (Snitzer I), seeks an order directing PGL to remediate the Willow Street Station former manufactured gas plant site which is located along the Chicago River.In October 2006, the same individual filed another suit in the United States District Court for the Northern District of Illinois under RCRA and CERCLA.The suit, Thomas A. Snitzer v. The Peoples Gas Light and Coke Company, No. 06-C-5901 (N.D. III. 2006) (Snitzer II), seeks an order directing PGL to remediate four former manufactured gas plant sites, which are located on or near the Chicago River: 22nd Street Station, Division Street Station, Hawthorne Station, and North Shore Avenue Station.This individual also notified PGL of his intent to file suit under RCRA and CERCLA seeking an order directing PGL to remediate two other such sites: Calumet Station and North Station. -19- In February 2007, Snitzer I and Snitzer II were consolidated with the RVW II case.In June2007, PGL filed a motion to dismiss, or in the alternative, stay the consolidated litigation on the basis of the transfer of the sites at issue in the litigation to the EPA Superfund renewal program.On September28, 2007, the federal district court issued a ruling staying the litigation "pending the conclusion of the United States EPA actions" at these sites.The effect of this ruling, if it stands, is to bring the litigation to a halt until some future point in time when the EPA has completed its actions and then only with respect to issues "left over" from the EPA sections.There is no time limit on the stay and it may be years before plaintiffs will be permitted to proceed with the litigation, if at all.The plaintiffs have filed a motion for reconsideration. Management believes that any costs incurred for environmental activities relating to former manufactured gas plant operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates for WPSC, MGUC, PGL, and NSG.Accordingly, management believes that the costs incurred in connection with former manufactured gas plant operations will not have a material adverse effect on the financial position or results of operations of Integrys Energy Group. Flood Damage In May 2003, a fuse plug at the Silver Lake reservoir owned by UPPCO was breached.This breach resulted in subsequent flooding downstream on the Dead River, which is located in Michigan's Upper Peninsula near Marquette, Michigan.Several lawsuits were filed related to this incident, all of which have been settled and for which insurance recovery was received in excess of the applicable self-insured retention. UPPCO has completed significant environmental restoration activities and is working with the Michigan Department of Environmental Quality to determine what additional activities are necessary to resolve the impacts associated with this event.Integrys Energy Group maintains a comprehensive insurance program that includes UPPCO that it believes is sufficient to cover its responsibilities related to this event.The self-insured retention on this policy is not material to Integrys Energy Group. In November 2003, UPPCO received approval from the MPSC and the FERC for deferral of incremental operating and maintenance costs that are not reimbursable through insurance.At this time, it is expected that all of these costs will be recovered by third party settlements.UPPCO also received approval from the MPSC to defer incremental power supply costs associated with the incident.Recovery of the deferred power supply costs will be addressed in future rate proceedings. UPPCO has announced its decision to restore Silver Lake as a reservoir for power generation, pending approval of an economically feasible design by the FERC.The FERC has required that a board of consultants evaluate and oversee the design approval process.UPPCO continues to work with its Board of Directors and the FERC to develop an economically feasible design. Former Mineral Processing Site in Denver, Colorado In 1994, NSG received a demand for reimbursement, indemnification, and contribution for response costs incurred with respect to the cleanup of a former mineral processing site in Denver, Colorado.The demand from the S.W. Shattuck Chemical Company, Inc. alleges that NSG is a successor to the liability of a former entity that was allegedly responsible during the period 1934 through 1941 for the disposal of mineral processing wastes containing radium and other hazardous substances at the site.In 1992, the EPA issued a record of decision (ROD) for the Denver site and remediation work began.The remedy selected in the ROD consisted of the on-site stabilization, solidification, and capping of soils containing radioactive wastes.In 1998, the remedial action under the 1992 ROD was completed.In 2002, the EPA issued an amended ROD that required removing the monolith cap and undertaking additional soil excavation.The work performed under the amended ROD began in September 2002 and was completed in September 2006. -20- NSG does not believe that it has liability for the costs related to this site, but cannot determine the matter with certainty.At this time, NSG cannot reasonably estimate what range of loss, if any, may occur.In the event that NSG incurs liability, it would pursue reimbursement from insurance carriers and other responsible parties, if any. Greenhouse Gases There is increasing concern over the issue of climate change and the effect of emissions of greenhouse gases, in particular from the combustion of fossil fuels.Integrys Energy Group is evaluating both the technical and cost implications which may result from a future state, regional, or federal greenhouse gas regulatory program.This evaluation indicates that it is probable that any regulatory program that caps emissions or imposes a carbon tax will increase costs for Integrys Energy Group and its customers.The greatest impact is likely to be on fossil fuel-fired generation, with a less significant impact on natural gas storage and distribution operations.Efforts are underway within the utility industry to find a feasible method for capturing carbon dioxide from pulverized coal-fired units and to develop cleaner ways to burn coal.The use of alternate fuels is also being explored by the industry, but there are many cost and availability issues.Based on the complexity and uncertainty of the climate issues, a risk exists that future carbon regulation will increase the cost of electricity produced at coal-fired generation units.However, we believe the capital expenditures we are making at our generation units are appropriate under any reasonable mandatory greenhouse gas program and that future expenditures by our regulated electric utilities will be recoverable in rates.Integrys Energy Group will continue to monitor and manage potential risks and opportunities associated with future greenhouse gas regulatory actions. Natural Gas Charge Reconciliation Proceedings and Related Matters Natural Gas Charge Settlement For PGL and NSG, the ICC conducts annual proceedings regarding the reconciliation of revenues from the natural gas charge and related natural gas costs.The natural gas charge represents the cost of natural gas and transportation and storage services purchased by PGL and NSG, as well as gains, losses, and costs incurred under PGL’s and NSG’s hedging program (Gas Charge).In these proceedings, interested parties review the accuracy of the reconciliation of revenues and costs and the prudence of natural gas costs recovered through the Gas Charge.If the ICC were to find that the reconciliation was inaccurate or any natural gas costs were imprudently incurred, the ICC would order the utility companies to refund the affected amount to customers through subsequent Gas Charge filings. Pursuant to a 2006 settlement agreement related to fiscal year 2001-2004 natural gas costs, PEC agreed to make payments of up to $30million towards the funding of conservation and weatherization programs for low and moderate income customers.The settlement agreement did not specify any allocation of the Subsequent Payments between PGL and NSG.PGL and NSG will not seek recovery in any future rate or reconciliation cases of any amounts associated with these conservation programs.At the date of the PEC merger, $25million of that amount had not yet been paid, and was recorded as a preacquisition contingency.As of March31, 2008, $20million remained unpaid, of which $5 million was included in other current liabilities, and $15 million was included in other long-term liabilities. PGL and NSG also refunded certain amounts related to fiscal 2001-2004 natural gas costs, but those refunds had been completed prior to the PEC merger. The settlement agreement provides that PGL and NSG will cooperate with Chicago and the Illinois Attorney General (AG) to identify those customers who were not receiving natural gas as of the date of the Agreement that are financial hardship cases.The hardship cases were identified by the utilities, the AG, and Chicago.Following identification, PGL and NSG reconnected the hardship cases.PGL and NSG forgave all outstanding debt for reconnected customers.Although PGL and NSG believe they have fully complied with this provision of the settlement agreement, Chicago and the AG have indicated that they believe the terms of the hardship program are broader than what PGL and NSG believe they are -21- obligated to implement.Management continues to believe that it has fully complied with the obligations of the settlement agreement with respect to the hardship program. In the settlement agreement, PGL and NSG agreed to conduct internal and external audits of their natural gas procurement practices.An annual internal audit is required for five years, and the first two are completed.The external audit was performed by a consulting firm retained by the ICC.The ICC staff filed the auditor’s report on April 10, 2008.The report included 32 recommendations, most of which are for PGL and NSG to prepare various studies and analyses or implement changes to certain practices and procedures.None of the recommendations quantified natural gas costs that the auditor believed should not be recovered by PGL and NSG.PGL and NSG are planning to file a response to the auditor’s report. The fiscal 2005 Gas Charge reconciliation cases were initiated in November 2005.The settlement of the prior fiscal years' Gas Charge reconciliation proceedings did not affect these cases, except for PGL's agreement to credit fiscal 2005 Hub revenues as an offset to utility customers' natural gas charges.The ICC staff and intervener witnesses recommended disallowances.The majority of the recommended disallowances were for a one-time adjustment to transportation customers’ bank (storage) natural gas liability balances.For PGL, the ICC issued its order, which accepted the administrative law judges’ recommendations and ICC staff’s recommended disallowances in their entirety, on January 16, 2008.The gas cost disallowance for PGL is $20.5million.For NSG, the ICC issued its order, which accepted the administrative law judges’ recommendations and ICC staff’s recommended disallowances in their entirety, on January 16, 2008.The natural gas cost disallowance for NSG is $1.0million.On February14, 2008, PGL and NSG filed for rehearing on one of the two bank (storage) gas liability issues.The ICC denied rehearing on February 27, 2008, and PGL and NSG did not appeal this matter.The customer refunds from the 2005 Gas Charge reconciliation cases have been accounted for as a preacquisition contingency.Pursuant to the ICC orders, PGL and NSG refunded customers $22.6million and $1.1million, respectively, including interest, during the first quarter of 2008. The fiscal 2006 Gas Charge reconciliation cases were initiated on November 21, 2006.PGL and NSG filed their direct testimony on April 10, 2007.On May 16, 2007, the ICC initiated Gas Charge reconciliation cases for the period of October 2006 through December2006 to cover the gap created by PGL and NSG's move to a calendar year reconciliation period.The ICC staff moved to consolidate the new cases with the fiscal 2006 cases, and the administrative law judge granted the motion in July 2007.PGL's and NSG's direct testimony for the October through December2006 period was filed on October17, 2007.On March17, 2008, the administrative law judge set the following schedule: Staff and intervenor direct testimony is due July 22, 2008; status hearing on July 29, 2008; and PGL’s and NSG’s rebuttal testimony is due August 29, 2008.As of March31,2008, the amounts recorded as a liability related to the 2006 Gas Charge reconciliation cases were insignificant. The ICC initiated the calendar year 2007 Gas Charge reconciliation cases on November 28, 2007.PGL and NSG filed direct testimony on April 15, 2008.There is a status hearing scheduled for July14,2008. Class Action In February 2004, a purported class action was filed in Cook County Circuit Court against PEC, PGL, and NSG by customers of PGL and NSG, alleging, among other things, violation of the Illinois Consumer Fraud and Deceptive Business Practices Act related to matters at issue in the utilities' fiscal year 2001 Gas Charge reconciliation proceedings. In the suit, Alport et al. v. Peoples Energy Corporation, the plaintiffs seek unspecified compensatory and punitive damages.PGL and NSG have been dismissed as defendants and the only remaining counts of the suit allege violations of the Consumer Fraud and Deceptive Business Practices Act by PEC and that PEC acted in concert with others to commit a tortious act.PEC denies the allegations and is vigorously defending the suit. Corrosion Control Inspection Proceeding Illinois state, as well as federal laws require natural gas utilities to conduct periodic corrosion control inspections on natural gas pipelines.On April 19, 2006, the ICC initiated a citation proceeding related to -22- such inspections that were required to be performed by PGL during 2003 and 2004, but which were not completed in the requisite timeframe.On December20, 2006, the ICC entered an order approving a stipulation between the parties to this proceeding under which PGL agreed that it had not been in compliance with applicable regulations, and further agreed to pay a penalty of $1million, pay for a consultant to conduct a comprehensive investigation of its compliance with ICC pipeline safety regulations, remain compliant with those regulations, not seek recovery in future rate cases of certain costs related to non-compliance, and hold meetings with the city of Chicago to exchange information.This order resolved only the ICC proceeding and did not constitute a release of any other potential actions outside of the ICC proceeding.With respect to the comprehensive investigation, the ICC selected an auditor for this matter and the auditor, the ICC staff, and PGL began the investigation process during the second quarter of 2007.No findings or recommendations have yet been communicated. On May 16, 2006, the AG served a subpoena requesting documents relating to PGL's corrosion inspections.PGL's counsel has met with representatives of the AG's office and provided documents relating to the subpoena.On July 10, 2006, the United States Attorney for the Northern District of Illinois served a grand jury subpoena on PGL requesting documents relating to PGL's corrosion inspections.PGL's counsel has met with the United States Attorney's office and provided documents relating to corrosion inspections.PGL has had no further communication with the United States Attorney’s office since that time.Management cannot predict the outcome of this investigation and has not recorded a liability associated with this contingency. Builders Class Action In June2005, a purported class action was filed against PEC and its utility subsidiaries by Birchwood Builders, LLC in the Circuit Court of Cook County, Illinois alleging that PGL and NSG were fraudulently and improperly charging fees to customers with respect to utility connections, disconnections, reconnections, relocations, extensions of natural gas service pipes and extensions of distribution natural gas mains and failing to return related customer deposits.PGL and NSG filed two motions to dismiss the lawsuit.On January 25, 2007, the judge entered an order dismissing the complaint, but allowing the plaintiffs the option of filing an amended complaint (except as to the plaintiffs' claim for declaratory relief, which was dismissed with prejudice).The judge also ruled that the plaintiffs could file their claims directly with the ICC.On June28, 2007, plaintiffs filed a second amended complaint with the Circuit Court.PGL and NSG responded by filing a motion to dismiss on August 31, 2007.This motion was granted on April 16, 2008, and this matter was dismissed.The plaintiffs may appeal the order and may still file individual complaints with the ICC, but Integrys Energy Group does not know if, or when, any such complaints will be filed. NOTE 13GUARANTEES The following table shows outstanding guarantees at Integrys Energy Group at March31, 2008: Expiration (Millions) Total Amounts Committed at March31, 2008 Less Than 1 Year 1 to 3 Years 4 to 5 Years Over 5 Years Guarantees supporting commodity transactions of subsidiaries(1) $ 2,120.7 $ 1,722.0 $ 248.2 $ 84.5 $ 66.0 Guarantees of subsidiary debt andrevolving line of credit(2) 903.1 150.0 325.0 400.0 28.1 Standby letters of credit(3) 157.9 88.9 69.0 - - Surety bonds(4) 1.7 1.7 - - - Other guarantees(5) 9.6 - 7.3 2.3 - Total guarantees $ 3,193.0 $ 1,962.6 $ 649.5 $ 486.8 $ 94.1 (1) Consists of parental guarantees of $1,969.4million to support the business operations of Integrys Energy Services, of which $5.0million received specific authorization from Integrys Energy Group’s Board of Directors -23- and is not subject to the guarantee limit discussed below; $65.9million and $75.4million, respectively, related to natural gas supply at MGUC and MERC, of an authorized $75.0million and $125.0million, respectively; and $10.0million, of an authorized $125.0million, to support business operations at PEC. (2) Consists of an agreement to fully and unconditionally guarantee PEC's $400.0million revolving line of credit; an agreement to fully and unconditionally guarantee, on a senior unsecured basis, PEC's obligations under its $325.0million, 6.90% notes due January 15, 2011; a $150.0million credit agreement at Integrys Energy Services used to finance natural gas in storage and margin requirements related to natural gas and electric contracts traded on the NYMEX and the ICE, as well as for general corporate purposes; and $28.1million of guarantees supporting outstanding debt at Integrys Energy Services' subsidiaries, of which $1.1million is subject to Integrys Energy Services' parental guarantee limit discussed below. (3) Comprised of $152.7million issued to support Integrys Energy Services' operations, including $2.5million that received specific authorization from Integrys Energy Group's Board of Directors; $4.3 million issued for workers compensation coverage in Illinois; and $0.9million related to letters of credit at WPSC, UPPCO, MGUC, and MERC. (4) Primarily for workers compensation coverage and obtaining various licenses, permits, and rights of way. Liabilities incurred as a result of activities covered by surety bonds are included in the Integrys Energy Group's Condensed Consolidated Balance Sheets. (5) Includes (1) a guarantee issued by WPSC to indemnify a third party for exposures related to the construction of utility assets. This amount is not reflected on the Condensed Consolidated Balance Sheets, as this agreement was entered into prior to the effective date of FASB Interpretation No. 45, “Guarantor's Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others—an interpretation of FASB Statements No. 5, 57, and 107 and rescission of FASB Interpretation No. 34.”The maximum exposure related to this guarantee was $3.7million at March31, 2008; (2) a liability related to WPSC's agreement to indemnify Dominion for certain costs arising from the resolution of design bases documentation issues incurred prior to Kewaunee's scheduled maintenance period in 2009.As of March31, 2008, WPSC had paid $5.3million to Dominion related to this guarantee, reducing the liability to $3.6million; and (3) a $2.3million indemnification provided by Integrys Energy Services related to the sale of Niagara.This indemnification related to potential contamination from ash disposed from this facility.A $0.1million liability was recorded related to this indemnification at March31, 2008. Although Integrys Energy Group has provided total parental guarantees of $2,303.5 million on behalf of Integrys Energy Services, Integrys Energy Group's exposure under these guarantees related to open transactions at March31, 2008, was approximately $603million.At March31, 2008, management was authorized to issue corporate guarantees in the aggregate amount of up to $2.35 billion to support the business operations of Integrys Energy Services.The following outstanding amounts are subject to this limit: (Millions) March31, 2008 Guarantees supporting commodity transactions of subsidiaries $ 1,964.4 Guarantees of subsidiary debt 151.1 Standby letters of credit 150.2 Surety bonds 0.9 Total guarantees subject to $2.35 billion limit $ 2,266.6 NOTE 14EMPLOYEE BENEFIT PLANS Integrys Energy Group and its subsidiaries have three non-contributory qualified retirement plans covering substantially all employees, as well as several unfunded nonqualified retirement plans.In addition, Integrys Energy Group and its subsidiaries offer multiple postretirement benefit plans to employees. The following table shows the components of net periodic benefit cost for Integrys Energy Group's benefit plans for the three months ended March31, 2008, and 2007.Only costs related to the PEC benefit plans -24- incurred after the February 21, 2007 merger date are included in the three months ended March 31, 2007 amounts. Pension Benefits Other Benefits Three Months Ended March 31, Three Months Ended March 31, (Millions) 2008 2007 2008 2007 Service cost $ 10.4 $ 8.2 $ 4.2 $ 3.2 Interest cost 18.8 14.1 6.4 5.4 Expected return on plan assets (25.3 ) (15.9 ) (4.7 ) (4.1 ) Amortization of transition obligation - - 0.1 0.3 Amortization of prior-service cost (credit) 1.2 1.5 (1.0 ) (0.6 ) Amortization of net actuarial loss 0.4 3.2 0.2 0.8 Amortization of merger-related regulatory adjustment 2.6 - 0.8 - Net periodic benefit cost $ 8.1 $ 11.1 $ 6.0 $ 5.0 Transition obligations, prior service costs (credits), and net actuarial losses that have not yet been recognized as a component of net periodic benefit cost are included in accumulated other comprehensive income for Integrys Energy Group's nonregulated entities and are recorded as net regulatory assets for the utilities, pursuant to SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation.”For the three months ended March31, 2008, $0.1 million of transition costs, $0.3 million of net prior service costs, and $0.5 million of net actuarial losses were amortized from regulatory assets to net period benefit cost.For the three months ended March 31, 2007, $0.3million of transition costs, $1.0million of net prior service costs, and $3.8million of net actuarial losses were amortized from regulatory assets to net periodic benefit cost.All amounts amortized for merger-related regulatory adjustments are from regulatory assets, as these relate to the utilities. Contributions to the plans are made in accordance with legal and tax requirements and do not necessarily occur evenly throughout the year.For the three months ended March31, 2008, no contributions were made to the pension and other postretirement benefit plans.Integrys Energy Group expects to contribute $24.8 and $12.8 to its pension and other postretirement benefit plans, respectively, in the remainder of 2008. NOTE 15STOCK-BASED COMPENSATION Stock Options The fair values of stock option awards granted in February 2008 were estimated using a binomial lattice model.The expected term of option awards is calculated based on historical exercise behavior and represents the period of time that options granted are expected to be outstanding.The risk-free interest rate is based on the United States Treasury yield curve.The expected dividend yield incorporates the current dividend rate as well as historical dividend increase patterns.Integrys Energy Group's expected stock price volatility was estimated using the 10-year historical volatility.The following table shows the weighted-average fair value along with the assumptions incorporated into the valuation model: February 2008 Grant Weighted-average fair value $ 3.96 Expected term 6 years Risk-free interest rate 2.81 % Expected dividend yield 5.50 % Expected volatility 17 % Total pre-tax compensation cost recognized for stock options during the three months ended March31, 2008, and 2007, was immaterial.As of March31, 2008, $3.7million of total pre-tax compensation cost related to unvested and outstanding stock options is expected to be recognized over a weighted-average period of 3.3 years. -25- A summary of stock option activity for the three months ended March31, 2008, and information related to outstanding and exercisable stock options at March31, 2008, is presented below: Stock Options Weighted-Average Exercise Price Per Share Weighted-Average Remaining Contractual Life (in Years) Aggregate Intrinsic Value (Millions) Outstanding at December31, 2007 2,215,999 $ 47.81 Granted 684,404 48.36 Outstanding at March31, 2008 2,900,403 $ 47.94 7.23 $ 5.9 Exercisable at March31, 2008 1,482,106 $ 44.43 5.44 $ 5.9 The aggregate intrinsic value for outstanding and exercisable options in the above table represents the total pre-tax intrinsic value that would have been received by the option holders had they all exercised their options at March31, 2008.This is calculated as the difference between Integrys Energy Group's closing stock price on March31, 2008, and the option exercise price, multiplied by the number of in-the-money stock options. Performance Stock Rights The fair values of performance stock rights granted in February 2008 were estimated using a Monte Carlo valuation model, incorporating the assumptions in the table below.The risk-free interest rate is based on the United States Treasury yield curve.The expected dividend yield incorporates the current dividend rate as well as historical dividend increase patterns.The expected volatility was estimated using three years of historical data. February 2008 Grant Expected term 3 years Risk-free interest rate 2.18 % Expected dividend yield 5.50 % Expected volatility 17 % Pre-tax compensation cost recorded for performance stock rights for the three months ended March31, 2008, and 2007, was immaterial.As of March31, 2008, $6.5million of total pre-tax compensation cost related to unvested and outstanding performance stock rights is expected to be recognized over a weighted-average period of 2.4years. A summary of activity related to performance stock rights for the three months ended March31, 2008, is presented below: Performance Stock Rights Weighted-Average Grant Date Fair Value Outstanding at December31, 2007 217,458 $ 47.94 Granted 125,600 $ 49.22 Expired 54,207 $ 41.62 Forfeited 800 $ 48.37 Outstanding at March31, 2008 288,051 $ 49.69 No performance shares were distributed during the three months ended March31, 2008. -26- Restricted Shares and Restricted Share Units The fair values of restricted share unit awards granted in February 2008 were based on Integrys Energy Group’s closing stock price on the day the awards were granted. During the three months ended March31, 2008, and 2007, an immaterial amount of compensation cost was recorded related to restricted share and restricted share unit awards.As of March31, 2008, $11.2million of total pre-tax compensation cost related to these awards is expected to be recognized over a weighted-average period of 3.5 years. A summary of activity related to restricted share and restricted share unit awards for the three months ended March31, 2008, is presented below: Restricted Share and Restricted Share Unit Awards Weighted-Average Grant Date Fair Value Outstanding at December31, 2007 101,145 $ 54.70 Granted 172,815 $ 48.36 Outstanding at March31, 2008 273,960 $ 50.70 NOTE 16COMPREHENSIVE INCOME Integrys Energy Group's total comprehensive income was as follows: Three Months Ended March31, (Millions) 2008 2007 Income available for common shareholders $ 135.8 $ 139.4 Cash flow hedges, net of tax of $(4.2) and $(8.9) (6.9 ) (14.1 ) SFAS No. 158 amortizations, net of tax - 0.4 Unitary tax adjustment - (0.2 ) Foreign currency translation (1.0 ) 0.1 Unrealized loss on available-for-sale securities, net of tax (0.4 ) - Total comprehensive income $ 127.5 $ 125.6 The following table shows the changes to Integrys Energy Group’s accumulated other comprehensive loss from December31,2007, to March31, 2008. (Millions) December31, 2007 balance $ (1.3 ) Cash flow hedges (6.9 ) Foreign currency translation (1.0 ) Available-for-sale securities (0.4 ) March31, 2008 balance $ (9.6 ) -27- NOTE 17COMMON EQUITY Integrys Energy Group shares issued at March31, 2008, and December31, 2007, were: March31, 2008 December31, 2007 Common stock, $1 par value, 200,000,000 shares authorized 76,340,014 76,340,756 Treasury shares 10,000 10,000 Average cost of treasury shares $ 25.19 $ 25.19 Shares in deferred compensation rabbi trust 328,341 338,522 Average cost of deferred compensation rabbi trust shares $ 43.68 $ 43.48 Integrys Energy Group had the following changes to common stock during the three months ended March31, 2008: Integrys Energy Group's common stock shares Common stock at December31, 2007 76,340,756 Shares purchased for stock-based compensation* (742 ) Common stock at March31, 2008 76,340,014 * Effective January 2008, Integrys Energy Group began purchasing shares of its common stock on the open market to meet the requirements of its Stock Investment Plan and stock-based employee benefit plans. During 2007, Integrys Energy Group issued new shares of common stock to meet these requirements. Basic earnings per share are computed by dividing income available for common shareholders by the weighted average number of common stock shares outstanding during the period.Diluted earnings per share are computed by dividing income available for common shareholders by the weighted average number of common stock shares outstanding during the period, adjusted for the exercise and/or conversion of all potentially dilutive securities.Such dilutive items include in-the-money stock options, performance stock rights, and restricted stock.The calculation of diluted earnings per share for the periods shown below excludes some insignificant stock option and performance stock rights that had an anti-dilutive effect.The following table reconciles the computation of basic and diluted earnings per share: -28- Three Months Ended March31, (Millions, except per share amounts) 2008 2007 Numerator: Income from continuing operations $ 136.6 $ 117.2 Discontinued operations, net of tax - 23.0 Preferred stock dividends declared (0.8 ) (0.8 ) Net earnings available for common shareholders $ 135.8 $ 139.4 Denominator: Average shares of common stock – basic 76.6 57.5 Effect of dilutive securities Stock-options 0.2 0.3 Average shares of common stock – diluted 76.8 57.8 Net earnings per share of common stock Basic $ 1.77 $ 2.42 Diluted 1.77 2.41 Pursuant to the merger with PEC, shareholders of PEC received 0.825 shares of Integrys Energy Group common stock, $1 par value, for each share of PEC common stock, no par value, that they held immediately prior to the merger.This resulted in an increase in common stock outstanding of 31,938,491 shares as of February 21, 2007. NOTE 18FAIR VALUE Implementation of SFAS No. 157 Effective January 1, 2008, Integrys Energy Group adopted SFAS No. 157, “Fair Value Measurements.”This standard defines fair value and requires enhanced disclosures about assets and liabilities carried at fair value.According to FASB Staff Position FAS 157-2, “Effective Date of FASB Statement No. 157,”as of March31, 2008, these additional disclosures are required for all financial assets and liabilities measured at fair value and for nonfinancial assets and liabilities that are measured at fair value on a recurring basis. SFAS No. 157 requires that a fair value measurement reflect the assumptions market participants would use in pricing an asset or liability based on the best available information.These assumptions include the risks inherent in a particular valuation technique (such as a pricing model) and the risks inherent in the inputs to the model.SFAS No. 157 also specifies that transaction costs should not be considered in the determination of fair value.On January 1, 2008, Integrys Energy Group recognized an increase to nonregulated revenues of $11.0million due to the exclusion of transaction costs from Integrys Energy Services' fair value estimates. SFAS No. 157 nullified a portion of Emerging Issues Task Force Issue No. 02-3, "Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities."Under Issue No. 02-3, inception gains or losses were deferred unless the fair value of the derivative was substantially based on quoted prices or other current market transactions.However, SFAS No. 157 provides a framework to consider, in evaluating a transaction, whether a transaction represents fair value at initial recognition.Integrys Energy Services recognized a pre-tax cumulative effect increase to retained earnings of $4.5million on January1, 2008, related to the nullification of Issue No. 02-3. In conjunction with the implementation of SFAS No. 157, Integrys Energy Services determined that the unit of account for its derivative instruments is the individual contract level; accordingly, these contracts -29- are now presented on the Condensed Consolidated Balance Sheets as assets or liabilities based on the nature of the individual contract. Fair Value Disclosures According to SFAS No. 157, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exitprice).However, as permitted under SFAS No. 157, Integrys Energy Group utilizes a mid-market pricing convention (the mid-point price between bid and ask prices) as a practical expedient for valuing certain derivative assets and liabilities.SFAS No. 157 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement). The three levels of the fair value hierarchy defined by SFAS No. 157 are as follows: Level 1 –Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 –Pricing inputs are observable, either directly or indirectly, but are not quoted prices included within Level 1. Level 2 includes those financial instruments that are valued using external inputs within models or other valuation methodologies. Level 3 –Pricing inputs include significant inputs that are generally less observablefrom objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. Level 3 instruments include those that may be more structured or otherwise tailored to customers’needs. Asrequired by SFAS No. 157, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.The following table shows Integrys Energy Group’s financial assets and liabilities that were accounted for at fair value on a recurring basis as of March31, 2008, categorized by level within the fair value hierarchy. (Millions) Level 1 Level 2 Level 3 Total Assets Risk management assets $ 571.0 $ 1,249.5 $ 501.1 $ 2,321.6 Inventory hedged by fair value hedges - 125.4 - 125.4 Available-for-sale securities 0.6 - 3.4 4.0 Liabilities Risk management liabilities $ 631.4 $ 1,052.4 $ 417.8 $ 2,101.6 Long-term debt hedged by fair value hedge - 2.1 - 2.1 Deferred compensation liability 7.9 - - 7.9 The determination of the fair values above incorporates various factors required under SFAS No. 157. These factors include not only the credit standing of the counterparties involved, but also the impact of the Company’s nonperformance risk on its liabilities. The risk management assets and liabilities listed in the table include options, swaps, futures, physical commodity contracts, and other instruments used to manage market risks related to changes in commodity prices and interest rates.For more information on Integrys Energy Group’s derivative instruments, see Note 3, “Risk Management Activities.” When possible, Integrys Energy Group bases the valuations of its risk management assets and liabilities on quoted prices for identical assets in active markets.These valuations are classified in Level 1.The valuations of certain contracts are based on NYMEX prices with an adjustment related to transportation, -30- and certain derivative instruments are valued using broker quotes or prices for similar contracts at the reporting date.These valuations are classified in Level 2. Certain derivatives are categorized in Level 3 due to the significance of unobservable or internally-developed inputs.The primary reasons for a Level 3 classification are as follows: ● While price curves may have been based on broker quotes or other external sources, significant assumptions may have been made regarding seasonal or monthly shaping and locational basis differentials. ● Certain transactions were valued using price curves that extended beyond the quoted period.Assumptions were made to extrapolate prices from the last quoted period through the end of the transaction term. ● The valuations of certain transactions were based on internal models, although external inputs were utilized in the valuation. Fair values for available-for-sale securities are based on market prices for the identical security (Level 1), where available, or on values as reported by fund managers (Level 3). The deferred compensation liability in the table above includes only the portion that is payable in cash and invested in hypothetical investment options that are indexed to Integrys Energy Group’s common stock or mutual funds. Integrys Energy Group bases the valuation of these components of the deferred compensation liability on the closing price of Integrys Energy Group’s common stock from the NYSE and on published values of a variety of mutual funds. The following table sets forth a reconciliation of changes in the fair value of items categorized as Level 3 measurements: (Millions) Balance at January 1, 2008 $ 44.6 Net realized and unrealized gains included in earnings 54.7 Net unrealized losses recorded as regulatory assets or liabilities (7.5 ) Net unrealized gains included in other comprehensive income 6.9 Net purchases and settlements (16.1 ) Net transfers in/out of Level 3 4.1 Balance at March31, 2008 $ 86.7 Net change in unrealized gainsincluded in earnings related to instruments still held at March31, 2008 $ 51.8 Unrealized gains and losses included in earnings related to Integrys Energy Services’ risk management assets and liabilities are recorded through nonregulated revenue on the Condensed Consolidated Statements of Income.Realized gains and losses on these same instruments are recorded in nonregulated revenue or nonregulated cost of fuel, natural gas, and purchased power, depending on the nature of the instrument.Unrealized gains and losses on Level 3 derivatives at the utilities are deferred as regulatory assets or liabilities, pursuant to SFAS No. 71.Therefore, these fair value measurements have no impact on earnings. Realized gains and losses on these instruments flow through utility cost of fuel, natural gas, and purchased power. Unrealized gains and losses on our available-for-sale securities categorized in Level 3 are recorded through other comprehensive income.Realized gains and losses flow through miscellaneous income on the Condensed Consolidated Statements of Income. -31- NOTE 19REGULATORY ENVIRONMENT Wisconsin Rate Cases On April 1, 2008, WPSC filed a request with the PSCW to increase retail electric and natural gas rates $106.8million (7.75%) and $11.7million (2.16%), respectively, to be effective January 1, 2009.The request was based on rates in effect at the time of the filing.This filing also included a request to increase retail electric rates $3.5 million (0.33%) in 2010, as well as a request for authority to file for an adjustment to retail electric rates, effective January1,2010, for changes in fuel, purchased power, and related costs.The proposed retail electric rate increase for 2009 is driven by the completion of the refund to retail electric customers of the non-qualified decommissioning trust fund related to the sale of the Kewaunee nuclear power plant, the cost of operating Weston 4, increased electric transmission costs, and recovery of costs associated with the lightning strike and subsequent outage at Weston 3.The retail electric rate filing for 2009 did not include recovery of both operation and maintenance costs and capital costs associated with the proposed Iowa wind project; however, subsequent verbal approval was received which is expected to increase the rate request for 2009 by $10.4 million (1.06%). The proposed retail natural gas rate increase is required primarily because of costs associated with the construction of the natural gas laterals connecting the WPSC natural gas distribution system to the new Guardian II natural gas pipeline. On February 11, 2008, WPSC filed an application with the PSCW to adjust its 2008 rates for fuel and purchased power costs, requesting an increase in retail electric rates due to a delay in the in-service date of the Weston 4 power plant, increased coal and coal transportation costs, and increased natural gas costs.The PSCW approved an annual rate increase of $29.7million on March20, 2008, but because Wisconsin’s current fuel rules only allow for prospective recovery, it is anticipated that $23.6 million of the $29.7 million will be collected in rates during the remainder of 2008.The new rates became effective March22, 2008, and are subject to refund based on an audit of the fuel filing by the PSCW. On January 15, 2008, the PSCW issued a final written order authorizing a retail electric rate increase of $23million (2.5%), which included recovery of deferred 2005 and 2ay 2 costs over a one-year period and increased electric transmission costs.The new rates became effective January 16, 2008. On January 11, 2007, the PSCW issued a final written order authorizing a retail electric rate increase of $56.7million (6.61%) and a retail natural gas rate increase of $18.9million (3.77%), effective January12,2007.The 2007 rates reflect a 10.9% return on common equity.The PSCW also approved a common equity ratio of 57.46% in its regulatory capital structure.The 2007 retail electric rate increase was required primarily because of increased costs associated with electric transmission, costs related to the construction of Weston 4 and the additional personnel to maintain and operate the plant, and costs to maintain the Weston 3 generation unit and the De Pere Energy Center.The 2007 retail natural gas rate increase was driven by infrastructure improvements necessary to ensure the reliability of the natural gas distribution system and costs associated with the remediation of former manufactured natural gas plant sites. Weston 3 Outage On October 6, 2007, Weston 3, a coal-fired generating facility located near Wausau, Wisconsin, sustained damage from a major lightning strike that forced the facility out of service until January14,2008.The damage required the repair of the generator rotor, turbine rotors, and boiler feed pumps.WPSC incurred approximately $7million of incremental pre-tax non-fuel operating and maintenance expenditures through January 14, 2008, to repair and return Weston 3 to service. WPSC has insurance in place that is expected to cover all equipment damage costs, less a $1million deductible.WPSC also incurred a total of $26.6million of incremental pre-tax fuel and purchased power costs during the 14-week outage.WPSC was granted approval from the PSCW to defer the replacement purchased -32- power costs for the Wisconsinretail portion of these costs and was granted approval retroactive to October 6, 2007.Assuming favorable outcomes for the recovery of deferred replacement purchased power costs from customers, and non-fuel operating and maintenance expenses from insurance proceeds, WPSC does not expect this incident to have a material impact on earnings. It is anticipated that WPSC will recover replacement purchased power costs for the Michiganretail portion of these costs through the annual power supply cost recovery mechanism. Michigan On December4, 2007, the MPSC issued a final written order authorizing WPSC a retail electric rate increase of $0.6million, effective December5, 2007.WPSC's last retail electric rate increase in Michigan was in July 2003.The new rates reflect a 10.6% return on common equity.The MPSC also approved a common equity ratio of 56.4% in WPSC’s regulatory capital structure.This retail electric rate increase was driven by increased costs primarily related to the construction of Weston 4 and the costs to maintain and operate the plant, a decrease in industrial load, and inflation since July 2003.As approved by the MPSC, effective December5, 2007, WPSC also began recovering the capacity payments related to its power purchase agreement with Dominion Energy Kewaunee, LLC through the power supply cost recovery mechanism. Illinois Rate Case On February 5, 2008, the ICC issued a final written order authorizing a rate increase of $71.2million for PGL, which included a return on common equity of 10.19% and a common equity ratio of 56% in its regulatory capital structure.The order also required a rate decrease of $0.2million for NSG, which included a return on common equity of 9.99% and a common equity ratio of 56% in its regulatory capital structure.The order included approval of a decoupling mechanism as a four-year pilot program, which will allow PGL and NSG to adjust rates going forward to recover or refund the difference between the actual and authorized delivery charge components of revenue.However,legislation has been introducedat the Illinois state legislature to roll back decoupling.Integrys Energy Group is actively supporting the ICC’s decision to approve this rate setting mechanism.In addition, the order approved an energy efficiency mechanism, which will allow PGL and NSG to recover $6.4million and $1.1million, respectively, of energy efficiency costs.The infrastructure mechanism (proposed by PGL) and the uncollectible expense mechanism (proposed by both PGL and NSG) were not approved.PGL and NSG filed tariffs in compliance with the order on February 8, 2008, and the new rates became effective February 14, 2008.On March26, 2008, the ICC denied PGL’s and NSG’s rehearing request and all but one such request from intervenors.The ICC only granted rehearing on a request to change the allocation between customers of PGL’s revenues from its interstate hub services.The rehearing process on this issue must conclude no later than August 23, 2008.On April 28, 2008, PGL and NSG filed with the Illinois appellate court a Notice of Appeal of the ICC’s order denying rehearing on certain issues.On April 30, the ICC submitted a letter to the Court stating that rehearing is pending before the ICC and, while the ICC would not file to dismiss the PGL and NSG appeal as premature, it requested that the Court hold the due date for the ICC to file the record with the Court.On May 2, two intervenors (the AG and Abbot Laboratories) each separately filed a Notice of Appeal. Merger The PEC merger was effective February 21, 2007.PGL and NSG are wholly owned by PEC. On February 7, 2007, the ICC approved the PEC merger by accepting an agreed upon order among the active parties to the merger case.The order included Conditions of Approval regarding commitments by the applicants to: ● provide certain reports, ● perform studies of the PGL natural gas system, -33- ● promote and hire a limited number of union employees in specific areas, ● make no reorganization-related layoffs or position reductions within the PGL union workforce, ● maintain both the PGL and NSG operation and maintenance and capital budgets at recent levels, ● file a plan for formation and implementation of a service company, ● accept certain limits on the merger-related costs that can be recovered from ratepayers, and ● not seek cost recovery for any increase in deferred tax assets that may result from the tax treatment of the PGL and NSG storage natural gas inventory in connection with closing the merger. The Conditions of Approval also included commitments with respect to the recently completed rate cases of PGL and NSG.These are the inclusion of merger synergy savings of $11.4million at PGL and $1.6million at NSG in the proposed test year, the recovery of $6.2million at PGL and $0.8million at NSG of the merger-related costs in the test year (reflecting recovery of $30.9million at PGL and $4.2million at NSG of costs over 5years), proposing a combined PGL and NSG $7.5million energy efficiency program which was contingent on receiving cost recovery in the rate case orders, and filing certain changes to the small volume transportation service programs.The ICC approved a cost recovery mechanism for the energy efficiency program costs.Finally, the order provides authority for PGL and NSG to recover from ratepayers in a future rate case up to an additional $9.9million of combined merger costs, for a maximum potential recovery of $44.9million. PGL and NSG must demonstrate in the future that merger synergy savings realized have exceeded the merger costs.As of March31, 2008, the regulatory asset balance representing merger costs to be recovered totalled $13.3million at PGL and $1.8million at NSG. Federal Through a series of orders issued by the FERC, Regional Through and Out Rates for transmission service between the MISO and the Pennsylvania, New Jersey, Maryland Interconnection were eliminated effective December1, 2004.To compensate transmission owners for the revenue they will no longer receive due to this rate elimination, the FERC ordered a transitional pricing mechanism called the Seams Elimination Charge Adjustment (SECA) be put into place.Load-serving entities paid these SECA charges during a 16-month transition period from December1, 2004, through March31, 2006. For the 16-month transitional period, Integrys Energy Services received billings of $19.2million (pre-tax) for these charges.Integrys Energy Services expensed $14.7million of the $19.2million, as it is probable that Integrys Energy Services' total exposure will be reduced by at least $4.5million due to inconsistencies between the FERC's SECA order and the transmission owners' compliance filings. Integrys Energy Services anticipates settling a portion of its SECA matters through vendor negotiations in 2008.Integrys Energy Services has reached settlement agreements with three of its vendors for a combined $1.6million. In August 2006, the administrative law judge hearing the case issued an Initial Decision that was in agreement with all of Integrys Energy Services' positions.If the Final Order, which is expected sometime in 2008, is consistent with the Initial Decision of the administrative law judge, Integrys Energy Services' pre-tax exposure of $19.2million may be reduced by as much as $13million.The Final FERC Order is subject to rehearing and then court challenges.Any refunds to Integrys Energy Services will include interest for the period from payment to refund. The SECA is also an issue for WPSC and UPPCO.It is anticipated that most of the SECA charges incurred or refunds received by WPSC and UPPCO will be passed on to customers through rates, and will not have a material effect on the financial position or results of operations of WPSC or UPPCO. NOTE 20SEGMENTS OF BUSINESS Integrys Energy Group manages its reportable segments separately due to their different operating and regulatory environments.At March31, 2008, Integrys Energy Group reported four segments, as PEP, which was previously reported as a segment, was sold in September 2007. -34- ● The two regulated segments include the regulated electric utility operations of WPSC and UPPCO, and the regulated natural gas utility operations of WPSC, MGUC, MERC, PGL, and NSG.The regulated natural gas utility operations of PGL and NSG have been included in results of operations since the merger date. ● Integrys Energy Services is a diversified nonregulated energy supply and services company serving residential, commercial, industrial, and wholesale customers in developed competitive markets in the United States and Canada. ● The Holding Company and Other segment, another nonregulated segment, includes the operations of the Integrys Energy Group holding company and the PEC holding company, along with any nonutility activities at WPSC, MGUC, MERC, UPPCO, PGL, NSG, and IBS.Equity earnings from our investments in ATC and Wisconsin River Power Company are also included in the Holding Company and Other segment. Regulated Utilities Nonutility and Nonregulated Operations Segments of Business (Millions) Electric Utility(1) Natural Gas Utility(1) Total Utility(1) Integrys Energy Services Oil and Natural Gas Production Holding Company and Other(2) Reconciling Eliminations Integrys Energy Group Consolidated Three Months Ended March31, 2008 External revenues $ 316.5 $ 1,260.4 $ 1,576.9 $ 2,409.4 $ - $ 2.9 $ - $ 3,989.2 Intersegment revenues 12.7 0.1 12.8 4.7 - 0.3 (17.8 ) - Depreciation and amortization expense 18.8 25.4 44.2 3.5 - 3.5 - 51.2 Miscellaneous income(expense) 2.2 1.6 3.8 0.2 - 24.4 (3) (10.3 ) 18.1 Interest expense 8.8 14.3 23.1 2.8 - 22.3 (10.3 ) 37.9 Provision for income taxes 2.9 43.2 46.1 30.2 - 2.0 - 78.3 Income before preferred stock dividends 7.3 75.9 83.2 51.6 - 1.8 - 136.6 Preferred stock dividends of subsidiary 0.5 0.3 0.8 - 0.8 Income available for common shareholders 6.8 75.6 82.4 51.6 - 1.8 - 135.8 Three Months Ended March31, 2007 External revenues $ 288.5 $ 681.3 $ 969.8 $ 1,774.1 $ - $ 2.7 $ - $ 2,746.6 Intersegment revenues 10.7 0.5 11.2 1.3 - 0.2 (12.7 ) - Depreciation and amortization expense 20.2 16.7 36.9 2.8 - 0.5 - 40.2 Miscellaneous income(expense) 1.1 0.8 1.9 (0.1 ) - 15.7 (3) (5.2 ) 12.3 Interest expense 8.1 9.5 17.6 3.6 0.4 20.0 (5.2 ) 36.4 Provision (benefit) for income taxes 9.9 28.5 38.4 3.1 (0.1 ) 0.5 - 41.9 Income (loss) from continuing operations 17.0 35.5 52.5 64.9 (0.2 ) - - 117.2 Discontinued operations - - - 14.8 8.2 - - 23.0 Preferred stock dividends of subsidiary 0.5 0.3 0.8 - 0.8 Income available for common shareholders 16.5 35.2 51.7 79.7 8.0 - - 139.4 (1) Includes only utility operations. (2) Nonutility operations are included in the Holding Company and Other column. (3) Miscellaneous income for the three months ended March31, 2008, and 2007, includes $15.0million and $12.1million, respectively, of pre-tax income from equity method investments. -35- NOTE 21NEW ACCOUNTING PRONOUNCEMENTS In December2007, the FASB issued SFAS No. 141(R), "Business Combinations."SFAS No. 141(R) provides greater consistency in the accounting for and financial reportingof business combinations.Among other changes, the standard will require the following: (1) all assets acquired and liabilities assumed must be recognized at the transaction date, including those related to contractual contingencies, (2) transaction costs and restructuring costs that the acquirer expects, but is not obligated, to incur are to be expensed, (3) changes to deferred tax benefits as a result of the business combination must be recognized immediately in income from continuing operations or equity, depending on the circumstances, and (4) in a bargain purchase, a gain is to be recorded instead of writing down fixed assets.Certain new disclosure requirements will enable the evaluation of the nature and financial effect of the business combination.SFAS No. 141(R) is effective for business combinations consummated after January 1, 2009.Also effective January 1, 2009, any adjustments to uncertain tax positions from business combinations consummated prior to January 1, 2009 will no longer be recorded as an adjustment to goodwill, but will be reported in income. In March2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities— an amendment of FASB Statement No.133”.
